Citation Nr: 1707412	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  10-17 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral foot disability.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to April 1970.

These matters come before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  These matters are now under the jurisdiction of the Chicago, Illinois RO.

In November 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In February 2013, the Board remanded the case for further development. 

Additional records have been added to the claims file since the most recent Supplemental Statement of the Case.  However, these records are not relevant to the claim currently on appeal.  As such, it is unnecessary to remand the claim for the records to be considered in the first instance by the agency of original jurisdiction.  38 C.F.R. §§ 19.31, 19.37, 20.1304 (2016).


FINDINGS OF FACTS

1.  The competent and probative evidence is, at the very least, in relative equipoise as to whether the Veteran has PTSD and depressive disorder due to service.

2.  The preponderance of the evidence is against a finding that any existing bilateral foot disability is due the Veteran's service.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for PTSD and depressive disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2016).

2.  The criteria for service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Pursuant to the Board's prior remand directives, the VA attempted to locate any VA treatment records for the period immediately after the Veteran's separation from service but none were located.  Further, the Jesse Brown Veterans Affairs Medical Center (VAMC) in Chicago provided that the Veteran's initial registration date with the VAMC was March 2000.  The Veteran was notified of these attempts and was requested to provide any additional records in his possession.  The contention was not raised by the Veteran or his representative that pertinent records may be located at any other VAMC.  On remand, in April 2013, the Veteran was supplied with a copy of the VA Form 21-4142 to obtain authorization and release for records possibly in the possession of Dr. J.A. and any other private physicians who may have treated the Veteran's feet.  The form was not returned by the Veteran or his representative and no further private records regarding the Veteran's feet were associated with the claim.  Therefore, the Board finds that there has been substantial compliance with the Board's remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

II.  Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

A.  Acquired Psychiatric Disability

The appellant contends that he has a psychiatric disorder due to service.

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f)(3).

In a statement dated in April 2008 the Veteran provided that while on active duty service at Naha Air Force Base in Okinawa, Japan, between February 1968 and August 1969, he witnessed two aircraft crashes resulting in casualties.  Additionally, the Veteran stated that he was tasked with guarding a C-141 transport aircraft which was carrying deceased military personnel from Vietnam which he was required to board as part of his guard duties.  The Veteran attributed his current nightmares, flashbacks, emotional, and social issues to these in-service stressors.

Statements from several of the Veteran's family members were also received in April 2008.  These statements reiterated and supported the Veteran's post-service experiences, including incidents of nightmares and avoidance of both people and certain places.  The Veteran's family members reported that he will awake "in a cold sweat," talks in his sleep about the deaths he has seen and has nightmares of the crash, avoids funeral homes and funerals, and "does not go to oriental restaurants."  Additionally these statements provide that the Veteran has little contact with his extended family because of his issues.  Furthermore, these statements discuss the changes in the Veteran's mood and personality from the period prior to his enlistment and return home from service.

An April 2008 VA mental health evaluation provided a positive screening of the Veteran for PTSD.  He began receiving treatment for PTSD at the VAMC in Chicago, subsequent to this diagnosis.

In November 2012, at a hearing before the undersigned, the Veteran testified about the specific incidents that he considered his in-service stressors.  He discussed responding with emergency personnel to a Navy aircraft crash in order to perform security duty as the emergency personnel dealt with the crash.  The Veteran also reiterated his security details for casualties being removed from Vietnam. 

Following the Board remand in February 2013 the VA confirmed that there was an April 1968 aircraft crash at Naha Air Force Base while the Veteran was stationed there.  The crash did result in the casualty of the pilot.  Therefore, the VA conceded this specific in-service stressor.

A June 2013 VA PTSD examination was conducted pursuant to the Board's remand.  The VA examiner concluded that the Veteran did not have a diagnosis of PTSD conforming to the DSM-IV criteria based upon the evaluation.  Rather, the examiner diagnosed a current Depressive Disorder not related to service.  The rationale provided by the VA examiner was that while the Veteran did have an in-service stressor which was adequate to support a diagnosis, the Veteran did not meet the specific diagnostic criteria regarding persistent reexperiencing of the traumatic event and persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness.

In October 2013 the Veteran obtained a psychological evaluation by private psychologist Dr. A.F.  A report of the evaluation was issued in November 2013.  The report provides that the evaluation considered the several statements from friends and the Veteran's family members, the claims folder, statements of the Veteran, a letter from the Veteran's treating VA clinic physician, concerning the Veteran's diagnosis of PTSD and VA treatment thereof, and the June 2013 VA examination.  At the October 2013 private evaluation the Veteran reported recurrent nightmares and avoidance of both friends and activities that create reminders of the in-service stressor.  The Veteran also reported several other mental issues including flashbacks, concentration issues, episodic depression, and motivation issues.  

Based upon a review of all the records, evidence, and the evaluation of the Veteran, Dr. A.F. concluded in a November 2013 opinion that the appropriate diagnoses were PTSD and depressive disorder and the in-service stressor was more likely than not the primary etiological basis for the reductions in the Veteran's functional abilities.  Dr. A.F. also addressed the VA examiner's opinion and characterized it as flawed, in part because the examination did not address the previous VA diagnosis of PTSD and treatment through the VA.  Dr. A.F. specifically noted that the Veteran met all diagnostic criteria for PTSD.  

Entitlement to service connection for PTSD and depressive disorder is warranted.  The Veteran has credibly reported witnessing and guarding the wreckage of a downed aircraft in which the pilot died while in service.  This stressor was subsequently conceded by the VA.  The record includes diagnoses of PTSD.  In April 2008 the Veteran was diagnosed with PTSD by a VA physician and subsequently treated at the VAMC in Chicago.  The Board in weighing the post-remand VA and private medical opinions finds evidence at least in equipoise.  Both opinion providers noted the conceded stressor was adequate to cause PTSD.  The difference is that the VA examiner did not find the Veteran met all diagnostic criteria for PTSD.  In contrast, Dr. A.F. found that all diagnostic criteria were met.  Both opinions were based on complete reviews of the record and included rationale for the opinions provided.  As the evidence on the point of whether the Veteran met the criteria for a diagnosis of PTSD is at least in relative equipoise, the Board will afford him the benefit of the doubt on that point.  Thus, the record includes a diagnosis of PTSD, a confirmed stressor and a link between that stressor and the diagnosis.  Service connection for PTSD is granted.  38 C.F.R. § 3.304(f).  

The record also includes a diagnosis of depressive disorder and conflicting opinions from the June 2013 VA examiner and Dr. A.F.  The VA examination did not include any rationale for the opinion; Dr. A.F. at least related it to the Veteran's in-service stressor.  Therefore, entitlement to service connection for PTSD and a depressive disorder is granted.

B.  Bilateral Foot Disability.

The appellant contends that he has a bilateral foot disability due to service.

At his November 2012 hearing the Veteran claimed that he had foot pain and sustained blisters in-service as a result of his security duties, and exposure to weather, and that he sought treatment for his feet within a week of separation from service.  The Veteran is competent to report foot pain he has experienced, however a bilateral foot disability could have multiple etiologies and thus, falls outside the realm of common knowledge of a lay person.  Kahana, 24 Vet. App. at 428; Jandreau, 429 F.3d at 1372.  The Veteran's assertions are not competent evidence as to the etiology of his bilateral foot disability. 

The appellant's service treatment records are silent for complaints, treatment, of diagnosis of a foot disability.  Furthermore, the Veteran's separation examination indicates a negative response to any issues regarding his feet.  The Veteran testified that he sought treatment for foot complaints within a week of leaving service, but efforts to obtain any related treatment records were unavailing.  The Board notes that post-service treatment records indicate VA podiatry services in April 2009, June 2009, and April 2011 but these treatments were to debride toenails and the musculoskeletal system in the feet was noted to be within normal limits.  There are records of VA treatment for a venous insufficiency of the lower extremities which was noted to be the cause of cellulitis and venous stasis, as well as pain in the lower extremities.  None of those records includes a history of similar complaints since service. There is no evidence to show that these disabilities affecting the feet are related to service.  Post-service VA treatment records also indicate only isolated complaints of foot pain.

Pursuant to the Board's prior remand a May 2013 VA examination was provided in which the examiner noted a prior diagnosis of bilateral foot pain, of unknown etiology diagnosed in "66."  No current diagnosis was made.  However, a complaint of pain alone is not enough to establish that there is a disability.  There must be competent medical evidence of underlying pathology.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").  Furthermore, the VA examiner opined that the Veteran did not present with any current lymphedema (swelling) of the feet at the May 2013 examination and that there is no documented continuum of care for this issue from service up to the point of the examination.  Similarly a January 2016 emergency room note indicated that chronic bilateral leg edema presented as stable.

As discussed above, while the Veteran's examination on separation from service is negative for any complaints, findings or diagnoses related to the feet.  As noted, there were no records found related to treatment immediately after service.  Thus, the Board finds the service treatment records probative evidence that the Veteran's feet were normal at separation.  Post-service VA treatment records note bilateral foot issues such as pain, cellulitis, edema, and thick toenails there is no competent medical evidence that these issues are connected to service.  Therefore, entitlement to service connection for a bilateral foot disability is denied.


ORDER

Service connection for PTSD and depressive disorder is granted.

Service connection for a bilateral foot disability is denied. 



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


